Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. This office action has been issued in response to amendment filed on 02/18/2022. Claims 1, 10 and 19 have been amended. Claims 1-20 are pending in this Office Action. Claims 1, 10 and 19 are independent claim. Accordingly, this action has been made FINAL.	
Response to Argument
3.	a.	Amended specification which filed on 02/18/2022 has been considered.
b.	Applicant's arguments with respect to claims 1-3, 8-12 and 17-20 have been considered but are moot in view of the new ground(s) of rejection. Claims 4-7 and 13-16 have been objected.
Status of Claims
4.	Claims 1-20 are pending, of which claims, of which claim 1, claim 10 and 19 are in independent form.  Claims 4-7 and 13-16 have been objected.

			The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures 
Allowable Subject Matter
6.	Claims 4-7 and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 8-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20140053073, herein after Guo), in view of Avery (US 20150186125, herein after Avery.) and further in view of Seren (US 20130219217, herein after Seren.).
Claim 1 is rejected, Guo teaches a system for synthesizing and building infrastructure platforms, the system comprising (Guo, abstract and summary): 
a memory device with computer-readable program code stored thereon (Guo, paragraph [0054-0055], memory); 
a communication device(Guo, fig. 3 and paragraph [0038].); and 
a processing device operatively coupled to the memory device and communication device, wherein the processing device is configured to execute the computer-readable program code to(Guo, fig. 3 and paragraph [0038].): 
perform a natural language synthesis of a proposed upgrade to one or more existing infrastructure platforms, wherein the natural language synthesis comprises analyzing, using natural language processing, code of the proposed upgrade(Guo, US 20140053073, paragraph [0040-0045], FIG. 5 is an example screen shot of a graphical interface that shows validation of commands against a list of allowed or forbidden commands in one embodiment of the present disclosure. In one embodiment of the present disclosure, a white list of allowed commands, e.g., including allowed options and/or a black list of forbidden commands may be defined. An entered executable object (e.g., command) 502 may be parsed, e.g., via string or text parsing (e.g., including concatenated or piped commands). Each command may be validated against the list. The list may also be shown, e.g., as at 506. The methodology of the present disclosure may prevent execution of commands in the black list or not in the white list, e.g., as shown at 504.  Paragraph [0028-0033], A script execution agent 112 running on each targeted endpoint or selected managed computer 110 executes the selected executable object (e.g., the command or script) on the selected managed the executable object may be downloaded from a download server 124, which holds a repository of server management executable objects 126, e.g., scripts.); 
generate a trust score from results of the natural language synthesis, wherein the trust score indicates a predicted likelihood of success for the proposed upgrade(Guo, fig. 3 and paragraph [0038-0043], The graphical user interface may also include a button or the like for invoking validation of the entered executable object, e.g., as shown at 312. A command list button or the like element 314 may invoke a presentation or display of a command list.); 
in response to the trust score being above a threshold, identify, using natural language processing, inactive code in the one or more existing infrastructure platforms(Guo, paragraph [0040-0045], FIG. 5 is an example screen shot of a graphical interface that shows validation of commands against a list of allowed or forbidden commands in one embodiment of the present disclosure. In one embodiment of the present disclosure, a white list of allowed commands, e.g., including allowed options and/or a black list of forbidden commands may be defined. An entered executable object (e.g., command) 502 may be parsed, e.g., via string or text parsing (e.g., including concatenated or piped commands). Each command may be validated against the list. The list may also be shown, e.g., as at 506. The methodology of the present disclosure may prevent execution of commands in the black list or not in the white list, e.g., as shown at 504.); 
generate a build automation script for deploying the proposed upgrade to create one or more upgraded infrastructure platforms that exclude the inactive code(Guo, fig. 2 and paragraph [0034-0039], At 218, the command may be translated to platform-specific command of the selected one or more managed computers, so that the command (or a compatible form of the command) can be executed on the selected one or more managed computers. For example, if command translation (optional) is used, then the collection of targeted servers could be of different OS platforms, and the script/command translation engine may translate the command to the appropriate platform for each target server. Command translation may not be used in all cases for any of the following reasons: it is a feature that was not purchased, it does not accurately translate to all platforms, or the selected computers are all of the same platform. At 220, the command is sent to the selected one or more managed computers, and the logic of the method proceeds to 232. In one embodiment of the present disclosure, commands are assumed to exist on each target server, e.g., as built into the operating system or native shell. "Sending" the command here sends the name of the command (possibly including parameters) to the agent on the target computer, and instructing the agent to execute the command. For example, the command is sent to the script/command execution agent on each endpoint, and executed.); 
execute the build automation script(Guo, fig. 2 and paragraph [0034-0039], "Sending" the command here sends the name of the command (possibly including parameters) to the agent on the target computer, and instructing the agent to execute 
capture data from a result of the build automation script execution(Guo, fig. 2 and paragraph [0037-0042], At 232, output of the executable object (e.g., command or script) is redirected to a log file on each endpoint, and copied to the script distribution and execution server by the framework. At 234, any platform-dependent translation of results may be performed by a translation engine or the like. At 236, the results are presented to the user, e.g., in the script/command execution console in an aggregated display.); and 
use the result of the build automation script execution and the captured data to refine the natural language synthesis(Guo, paragraph [0049-0054], In one embodiment of the present disclosure, summarization of results and/or special execution-conditions may be presented by integration of output from all servers or computers that are managed. The methodology of the present disclosure may provide improved usability, for example, in that a user may detect error condition with less effort, thus providing for smaller likelihood to miss abnormal erroneous execution that can cause subsequent errors. One embodiment of the present disclosure may provide for an automated generation of reports that integrate across individual server executions. Output methods that are introduced in the script itself may not be able to separate error message from (valid/result) content. Such output methods in the script also may not be able to integrate across multiple servers, such as multiple servers on which a Web application archive (WAR) is deployed in a Web application server (WAS) cluster.).  
Guo does not explicitly teach
 to simulate development of the proposed upgrade including testing executable commands, testing permissions, and testing external database connections
use the result of the build automation script execution and the captured data to refine the natural language synthesis to generate a deployment report in plain language
However Avery teaches
use the result of the build automation script execution and the captured data to refine the natural language synthesis to generate a deployment report in plain language(Avery, US 20150186125, paragraph [0027-0032], It should be understood that the disclosure can streamline the software release cycle process by allowing support/test teams to perform updates to the dependencies (e.g., pre-requisites) for installation of the software and make them available to customers (e.g., end user 212). That is, this process saves time from escalating customer issues, saves developers from having to rebuild installers, create fix packs, release updated configuration files, or make other simple updates that do not require code changes. This process also decreases the number of customer support communication (e.g., calls, emails) by automatically updating the dependency checklist. In a use case, the disclosure utilized by a first customer would automatically log a failure if a new version of an operating system is in use and is not detected by the installer as a supported version. In the use case, once the failure has been analyzed and the update is made to the list of dependencies, every customer after that can successfully be able to install the software on the new version of the OS. The logging by the first customer may occur dynamically during installation (in a network connected installation) User interface 145 represents a post-installation report, which is able to be generated during the installation process. The report may indicate a successful installation, with one or more of the dependency checks turned off and/or with alternative checks or actions enabled.  Paragraph [0026], FIG. 2 is a schematic diagram illustrating a set of scenarios 210, 250 in accordance with an embodiment of the inventive arrangements disclosed herein. In scenario 210, an automatically updated dependency checklist 222 can be conveyed to a software installer 220 during execution of the installer 220. This conveyance may be over a network or from a portable medium in which the checklist is recorded. The installer 220 can produce an installation report 224 which can be utilized to continually improve checklist 222 for an execution environment 216.  Paragraph [0036-0037], In one embodiment, any failures can trigger the installer to automatically return a log file (e.g., installation report 224) to support detailing the failure and its possible causes. In case the installer cannot communicate with provider 230, the log file can be saved to a temporary location and made available for the user to send to support. That is, provider 230 and/or software installer 220 support personnel can then review the failures and determine potential fixes needed to the installer dependency checker/checklist 222.  Paragraph [0049], Feedback element 424 can be a hardware/software element for obtaining and/or analyzing installation report associated with installer. Element 424 functionality can include, but is not limited to, metric collection, metric analysis, dependency checklist analysis, lexical parsing, and the like. In one instance, element the element 424 can present a tiered summary of multiple installation reports. For example, the summary can be an interactive document (e.g., HTML) permitting installer developers to analyze discrete portions of an installation report.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Avery into Guo's to enable creating tailored solution without affecting or changing the software to be installed if risks with dependency checks are discovered as suggested by Avery (See abstract and summary).
Guo and Avery do not explicitly teach
 to simulate development of the proposed upgrade including testing executable commands, testing permissions, and testing external database connections
However Seren teaches
 to simulate development of the proposed upgrade including testing executable commands, testing permissions, and testing external database connections(Seren, US 20130219217, paragraph [0011], Various embodiments of the automated configuration and testing system ("ACATS") may be implemented by a system, computer readable  via a testing environment or "sandbox". In various embodiments, a "sandbox" is a replica of a live or real (e.g., production) system ("target system"). In various embodiments, ACATS provides a "sandbox manager" for creating users, user accounts, data, modules and transactions for the testing, evaluation and/or simulation of target system using the test system. In various embodiments, the target system may be, for example, a social networking system, a e-commerce system and/or a financial transaction system that enables online commerce such as, for example, peer-to-peer transfers of value (e.g., money).  Paragraph [0012], permission settings.  Paragraph [0013-0014].  Paragraph [0027-0031], ACATS 115 may include test system 170 (as shown in FIG. 1) or test system 170 may be an independent system. Test system 170 may be a replica of target system 180, may include additional modules or functionality from target system 180, or may be a completely different system. In various embodiments, test system 170 replicates target system 180 and interfacing system 160 accesses test system 170 (e.g., via API 121) in order to simulate the interface between interfacing system 160 and target system 180.  Paragraph [0024], Internet server 125 employs authentication server 130 to validate credentials, assign proper permissions, and retrieve preferences information for authorized user's 105 of ACATS 115. Paragraph [0041], In order to control access to components of ACATS 115, Internet server 125 may invoke authentication server 130 in response to user 105 submissions of authentication credentials received at Internet server 125 from client 110. Authentication server 130  receive authentication credentials, encrypt and decrypt credentials, authenticate credentials, and grant access rights according to privileges (e.g., pre-defined privileges) attached to the credentials. Authentication server 130 may grant varying degrees of application and data level access to users based on information stored within a database and/or any other known memory structure.  Paragraph [0042-0043], CAT engine 147 comprises hardware and/or software modules that execute processes, access data from sandbox database 150 and interact with workflow engine 148 to enable the functionality of ACATS 115. For example, CAT engine 147 may receive a request to create a new user in test system 170 and may executed various automated processes to create the new user and to populate data on sandbox database 150 such that the functionality of interfacing system 160 may be tested using the new user.  Paragraph [0044], Sandbox database 150 may include any hardware and/or software suitably configured to facilitate storing data relating to, for example, configuration, testing, registration, transactions, account settings, user setting, etc. In various embodiments sandbox database 150 stores preconfigured data and/or rules for automatically creating users for test system 170. In various embodiments, sandbox database 150 includes the database schema of a "production" database associated with target system 180.  Paragraph [0049-0051], security and permissions.  Paragraph [0062-0063].  Paragraph [0064-0065], A sandbox includes a software system (e.g. test system 170) that is used for testing software that is under development (e.g. interfacing system 160). In various embodiments, ACATS 115 enables a sandbox of a peer-to-peer payment system. For example, test system 170 and sandbox database 150 enable test transactions for transferring value (e.g., money) from test account to test account (e.g., from a test customer account to a test merchant account). Sandbox database 150 stores the various test transactions.  Paragraph [0066-0068], User 105 may configure a test environment by creating users and funding accounts and pre-populating transactions in the database in order to simulate various test conditions.  Fig. 2 and paragraph [0070-0075].)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Seren into Guo, and Avery 's to automate test configuration of software applications and services.  The improved, automated, integrated, and online system for configuration, data creation, and testing software can be enabled. The automated allocation and configuration of testing environments can be enabled. The configuration functionality can allow rapid, accurate and efficient set up of test accounts. The data manipulation interfaces can allow inspection of state variables and manipulating state-based data to simulate, initiate, and reverse transactional data. The application programming interfaces can enable testing of external systems with target system that is simulated in testing environment. as suggested by Seren (See abstract and summary).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Guo, Avery and Seren teach the system of claim 1, wherein the processing device is further configured to: 
build an execution plan from the results of the natural language synthesis(Guo, fig. 8 and paragraph [0044-0050], FIG. 8 is a flow diagram illustrating a method of controlled distribution and execution of commands in another embodiment of the present disclosure. At 802, a user logs into the script execution console and the console connects to a script execution server, which looks up user's pre-assigned role. A privilege manager retrieves a command white list for user's role. At 806, the use enters a command or script (or another executable object), e.g., via a GUI. At 808, the script execution server checks the user-selected executable object (e.g., a command or script) against the white list. For example, it is determined at 808 whether the selected executable object is on the list of approved scripts, and if not at 812 whether the selected executable object is an allowed command according to the white list. If it is a disallowed command, the console shows an alert at 814. On the other hand, if the command is an allowed command according to, at 816, the user may select one or more target manager server (one or more managed computers).); and 
generate a report from the execution plan, wherein the report includes instructions on deploying the proposed upgrade written in plain language, and wherein the build automation script is at least partially based on the report(Guo, paragraph [0049-0052], In one embodiment of the present disclosure, summarization of results and/or special execution-conditions may be presented by integration of output from all servers or computers that are managed. The methodology of the present disclosure may provide improved usability, for example, in that a user may detect error condition with less effort, thus providing for smaller likelihood to miss abnormal erroneous execution that can cause subsequent errors. One embodiment of the present disclosure may provide for an automated generation of reports that integrate across individual server executions. Output methods that are introduced in the script itself may not be able to separate error message from (valid/result) content. Such output methods in the script also may not be able to integrate across multiple servers, such as multiple servers on which a Web application archive (WAR) is deployed in a Web application server (WAS) cluster.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Guo, Avery and Seren teach the system of claim 1, wherein analyzing, using natural language processing, the code of the proposed upgrade comprises(Guo, paragraph [0028-0033 and 0040-0045]): 
comparing commands used in the code of the proposed upgrade to commands used in the Page 42 of 49U.S. Non-Provisional Patent App. Ser. No.: To be assigned Attorney Docket No.: 9941US1.014033.003824one or more existing infrastructure platforms(Guo, paragraph [0027-0032], In one embodiment, the script execution manager 104 may invoke a script/command translation engine 122, if a translation of the command to the platform of a targeted server is required. For instance, the script execution console 106 via the script execution manager 104 may automatically map the selected executable object into a platform specific executable object compatible or appropriate to execute on the selected one or more managed computers.); 
determining whether the commands of the proposed upgrade code match the commands of the one or more existing infrastructure platforms(Guo, fig. 5 and 
if one or more commands of the proposed upgrade code do not match the commands of the one or more existing infrastructure platforms, determining how frequently the one or more commands are used in the proposed upgrade code (Guo, paragraph [0019-0020], Automating and controlling of the distribution and execution of commands and scripts on multiple computer systems are presented. In one embodiment of the present disclosure, a graphical user interface is provided that includes a command line interface to multiple servers and present collated results from all servers. In another embodiment of the present disclosure, a platform-independent command line interface to multiple servers of different platforms with automatic translation of commands to platform-specific commands may be provided. Yet in another embodiment of the present disclosure, validation against white list may be provided, e.g., to prevent execution of potentially damaging commands/scripts. Still yet, role-specific and account-specific white lists may be provided, e.g., to restrict allowed 
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Guo, Avery and Seren teach the system of claim 1, wherein capturing the data from the result of the build automation script execution comprises, in response to one or more post-deployment errors in the deployment of the proposed upgrade, capturing the one or more post-deployment errors and one or more parameters of the proposed upgrade that caused the one or more post-deployment errors(Avery, paragraph [0036-0041], When installer 220 dependency check and/or installer 220 execution is unsuccessful (e.g., failure 272), an interface 270 can be presented. In interface 270, dependency check details can be presented. For example, a summary (e.g., DB dependency failed) of the dependencies check can be presented within interface 260. In one configuration of the instance, installer 220 can permit the conveyance of an installation report 224 via an interface push button. For example, installer 220 can send automated feedback about a failure mode of the installer upon unsuccessful execution of dependency check and/or installer 220 executions. In one instance, one or more actions can be associated with failure 272. For example, a rollback action can be performed to restore environment 216 to a previous state.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Guo, Avery and Seren teach the system of claim 1, wherein capturing the data from the result of the build automation script execution comprises, in response to the deployment of the proposed upgrade being a success, capturing one or more parameters of the proposed upgrade relating to the success(Guo, paragraph [0049-0051], In one embodiment of the present disclosure, the output processing method is specified by a script or command (e.g., awk command line, cshell script with sequence of text processing commands such as sort and awk) capable of receiving input from stdin and write to stdout. The method can be bundled with the command script, can be selected from a library attached to the graphical user interface (GUI), or can be loaded specifically by the user. At execution time, the GUI in one embodiment of the present disclosure presents the "raw" (unprocessed) output as per the specific conditions selected by the user (e.g., separated by server or merged in order of arrival at GUI server). The GUI also may present the result of each output processing options.).
As per claim 10, this is the method claim to system claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the method claim to system claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the method claim to system claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 17, this is the method claim to system claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the method claim to system claim 9. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the computer program product claim to system claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the computer program product claim to system claim 2. Therefore, it is rejected for the same reasons as above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199